This appeal is from a conviction for assault with intent to murder.
The term at which appellant was tried convened November 2, 1914, and adjourned January 30, 1915. Therefore the term of court, by law and as a matter of fact, continued more than eight weeks. Appellant was tried and convicted on November 27, 1914. His motion for new trial was overruled December 12, 1914, at which time he gave notice of appeal to this court. The time for filing a statement of facts and bills of exceptions, under any contingency, expired ninety days after December 12, which would be March 12, 1915. The bills of exception were filed May 1, 1915; the statement of facts April 28, 1915. Therefore the Assistant Attorney General's motion to strike them out must be sustained, both under the express provisions of the statute and the many and uniform decisions of this court. Sec. 7 of the Act of March 31, 1911, p. 266. It is needless to collate the many decisions so holding.
There being nothing that can be reviewed in the absence of a statement of facts and bills of exceptions, the judgment is affirmed.
Affirmed.